Exhibit February 23, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Megan Washbourne 918-588-7572 ONEOK Reports Higher 2008 Earnings; Announces Fourth-quarter Results TULSA, Okla. – Feb. 23, 2009 – ONEOK, Inc. (NYSE: OKE) today reported higher 2008 net income, which increased to $311.9 million, or $2.95 per diluted share, from $304.9 million, or $2.79 per diluted share, a year earlier. Fourth-quarter 2008 net income was $68.2 million, or 65 cents per diluted share, compared with net income of $102.9 million, or 98 cents per diluted share, in the fourth quarter 2007. “Our ONEOK Partners segment had a record year in 2008, driven by continued volume growth, as well as high commodity prices and wider NGL product price differentials,” said John W. Gibson, ONEOK chief executive officer. “In the first nine months of 2008, we saw unprecedented commodity price levels, which began falling in the fourth quarter.The partnership benefited from these higher prices, but we anticipate lower prices in 2009. “Our distribution segment also had a record year as we continued to implement rate strategies and focused on operating efficiencies to improve financial performance.Our energy services segment had a challenging year in 2008, adversely affected by the commodity markets and weather,” said Gibson. “However, we are continuing with our efforts to improve this business – to have more predictable, less volatile earnings and lower working capital requirements – while continuing to serve our customers. “Our ONEOK Partners segment turned in a solid fourth-quarter performance, despite challenges in the energy and financial markets during the second half of the year,” Gibson added. “Our distribution segment’s performance improved as expected in the quarter, with results in our energy services segment reflecting reduced storage and transportation margins.” ONEOK’s fourth-quarter operating income was $218.7 million in 2008, compared with $255.7 million in 2007, reflecting a decrease in storage, marketing and transportation margins in the energy services segment. ONEOK’s 2008 operating income increased to $917.0 million from $822.5 million in 2007.The increase is primarily due to the record performance in the ONEOK Partners segment, -more- ONEOK Reports Higher 2008 Earnings; Announces Fourth-quarter Results Feb. 23, 2009 Page 2 which benefited from significantly wider NGL product price differentials, higher realized commodity prices, increased volumes and incremental net margin associated with the North System, an interstate natural gas liquids and refined petroleum products pipeline system that was acquired in October 2007.In addition, the distribution segment contributed higher earnings in 2008, due to the implementation of new rate mechanisms and operating efficiencies.These increases were partially offset by lower storage, marketing and transportation margins in the energy services segment. Operating costs for the year were $776.9 million, compared with $761.5 million in 2007.The increase is primarily due to incremental operating expenses associated with the acquired North System and higher operating costs at ONEOK
